Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
The election of Group II drawn to claims 1-22 with traverse is acknowledged. Claims 23 and 24 have been canceled. No arguments have been made for the election with traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Awai (US 4763984)
Regarding claim 1, Awai teaches a  side-emitting light guide (at least Fig.1), comprising a core 9; a soul 17 extending in the core; and a transparent cladding surrounding the core 15, wherein the core and the transparent cladding are formed from transparent plastic (col.2,lines 7-15)  with the core having a higher index of refraction than the transparent cladding (col.2,lines 5-25) , wherein the soul is light-deflecting and 

Regarding claim 2, Awai teaches a  side-emitting light guide, wherein the soul has a cross-sectional area, measured in a direction perpendicular to a longitudinal direction of the light guide, that is smaller by at least a factor of 4 than a cross-sectional area enclosed by an outer contour of the transparent cladding (see Fig.1).

Regarding claim 18, Awai teaches a side-emitting light guide,, where the light guide comprises a feature to alter a spectrum of emitted light in comparison to a spectrum of coupled-in light, wherein the feature is selected from a group consisting of: pigments or colored scattering particles in the soul; coloring of plastics of the core; coloring of plastics of the transparent cladding; photoluminescent material in the light guide (col.6, lines 30-37). 


Claim(s) 1-2, 4, 5, 19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Russert (US 20130314940)
Regarding claim 1, Russert teaches a  side-emitting light guide (at least Fig.6b), comprising a core (all elements 1 are considered as a core); a soul 3 extending in the core; and a transparent cladding 2 surrounding the core 1, wherein the core and the transparent cladding are formed from transparent plastic ([0091])  with the core having a 

Regarding claim 2, Russert teaches a  side-emitting light guide, wherein the soul has a cross-sectional area, measured in a direction perpendicular to a longitudinal direction of the light guide, that is smaller by at least a factor of 4 than a cross-sectional area enclosed by an outer contour of the transparent cladding (length shown in Fig.2a,[0025],[0027]) .

Regarding claim 4, Russert teaches a  side-emitting light guide,  wherein the soul has a feature selected from a group consisting of: the soul comprises a cord; the soul comprises a wire; (see Fig.3, - -  the soul has a diameter of 10 pm to 1000 m; the soul has a cross-sectional area of 80 tm2 to 0.8 mm2; the soul varies in a radial direction of the cross section; the soul has a multilayer structure; the soul has an electrical conductor; the soul is an electrical conductor - -)  and any combinations thereof.

Regarding claim 5, Russert teaches a side-emitting light guide, wherein the core and the transparent cladding comprise a polymer blend ([0009]).



Regarding claim 22, Russert teaches a light source comprising: the side-emitting light guide; and a light emitter optically coupled to one end of the side-emitting light guide (From Fig.1 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Russert and further in view of Alkemper (US 20110103757 A1)
Regarding claim  3, Russert teaches the invention set forth in claim 1 above, but is silent regarding the side-emitting light guide, wherein the cross-sectional area enclosed by the outer contour of the transparent cladding is at least 0.7 mm2 (which is 0.472 mm in radius and diameter: 0.944 mm).
 	 Alkemper teaches the cross-sectional area enclosed by the outer contour of the transparent cladding is at least 0.7 mm2 in [0102] and it would have been obvious to a .

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Russert and further in view of Walker (US 20080061457)
 	Regarding claim 6, Russert teaches the invention set forth in claim 5 above, but is silent regarding the polymer blend comprises a component selected from a group consisting of aliphatic polyurethane, thermoplastic elastomer, polymethyl methacrylate, polycarbonate, embedded polymer particles, and any combinations thereof.
 	Walker teaches a polymethyl methacrylate material for the light pipe ([0023]) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material as disclosed in Walker in the device of Russert in order to achieve good stability ([0023] in Walker). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Russert and further in view of Hashimoto (US 5333234 A)
   	Regarding claim 7, Russert teaches the invention set forth in claim 5 above, but is silent regarding the polymer blend of the transparent cladding further comprises an additive selected from a group consisting of a UV stabilizer, a flame retardant, an impact-strength modifier, and any combinations thereof.
Hashimoto teaches the polymer blend (Abstract) of the transparent cladding further comprises an additive selected from a group consisting of a UV stabilizer, a flame retardant, an impact-strength modifier, and any combinations thereof (col.5,lines 10-22).
 	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the flame retardant element to the cladding as disclosed in Hashimoto, in the device of Russert, in order to prevent fiber’s damage due to fire.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Russert and further in view of Rudek (US 20120170305)
 	Regarding claim 8, Russert teaches the invention set forth in claim 5 above, but is silent regarding the polymer blend comprises polymethyl methacrylate and thermoplastic polyurethane.
 	Rudek teaches the polymer blend comprises polymethyl methacrylate and thermoplastic polyurethane ([0028]) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material as disclosed in Rudek in the device of Russert in order to protect the fiber.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russert and further in view of Walker (US 20080061457) and Victor (US 20160038621)
   	Regarding claim 9, Russert teaches the invention set forth in claim 5 above, but is silent regarding the polymer blend comprises particles with cross-linked PMMA.
 	Walker teaches cross-linked PMMA ([0057] and [0050]) in order to achieve design flexibility ([0050]) in optical fibers but does not teach scattering elements within the fiber material. Victor teaches the polymer blend comprises particles with PMMA .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Russert and further in view of Blumenkranz (US 20160101263 A1)
   	Regarding claim 10, Russert teaches the invention set forth in claim 1 above, but is silent regarding the core and the transparent cladding each comprise a polymer blend with at least two compatible polymer components, wherein the at least two compatible polymer components are differently weighted in the core and the transparent cladding so that the index of refraction of the transparent cladding is lower than the index of refraction of the core.
Blumenkranz teaches a core and a transparent cladding each comprise a polymer blend with at least two compatible polymer components, wherein the at least two compatible polymer components are differently weighted in the core and the transparent cladding so that the index of refraction of the transparent cladding is lower than the index of refraction of the core ([0056], the polymer materials for the fiber layers and the teachings of refractive index are relied upon in the rejection).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material as disclosed in Blumenkranz in the device of Russert in order to form the fiber with core and cladding layers.

Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Russert 
	Regarding claim 11, Russert teaches the invention set forth in claim 1 above, but is silent regarding the light guide has a length of 0.5 meter to 100 meters. However, Russert teaches that lengths can vary for different applications ([0011],[0030]), and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve a length of 0.5 meters to 1000 meters, by routine optimization based on concentration, radius and applications in order to obtain the desired uniformity of light.  

	Regarding claim 16, Russert teaches the invention set forth in claim 1 above, but is silent regarding the soul comprises light- scattering elements in a concentration that is greater than 10 particles per cubic millimeter of the soul.
  	However, Russert teaches the concentration ranges 10 ppm to 1000 ppm, in particular of 20 ppm to 100 ppm ([0026], [0029]-[0030]). Russett also teaches various criteria/parameters for an optimal amount of scattering and scattering length, and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the concentration by routine experimentation based on the parameters disclosed in Russett such it is greater than 10 particles per cubic millimeter in order to achieve the desired uniformity of light.  
	
Regarding claim 17, Russert teaches the invention set forth in claim 1 above, but is silent regarding the soul comprises light- scattering elements in a concentration that .  
 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Russert in view of Wang (US 20180120267 A1)
   	Regarding claims 12 and 13, Russert teaches the invention set forth in claim 1 above, but is silent regarding the side-emitting light guide further comprising a ratio (Qcore/Qsoul) of a cross-sectional area of the soul (Qsoul) to a cross-sectional area of the core (Qcore) that is in a range of 2.5x 10-3 to 0.25 for claim 12 AND a ratio of a diameter of the soul to a diameter of the core in a range of 1/20 to ½  for claim 13.

However Russert teaches in [0011], and [0022]-[0024] the varying diameters for the light guiding elements. Furthermore, scattering centers have diameters of 10/100nm-5000/1200 nm ([0025] in Russert, [0009], [0022], [0023] in Russert), however Russert does not teach the ratio as claimed. It is well known in the art to use core diameters such as 1 micrometer as disclosed in Wang (therefore 1 micrometer/5000 nanometer =0.2x0.2=.04, [0027]) for claim 12 AND a ratio of a diameter of the soul to a 

Regarding claim 14, Russert teaches the invention set forth in claim 1 above, but is silent regarding the side-emitting light guide further comprising a ratio (Qcore/Qsoul) of a cross-sectional area of the soul (Qsoul) to a cross-sectional area of the core (Qcore) that is in a range of 2.5x 10-3 to 0.25.
However Russert teaches in [0011], [0022]-[0024] varying diameters for the light guiding elements. Furthermore, scattering centers have diameters of 10/100nm-5000/1200 nm ([0025] in Russert), and it is well known in the art to use core diameters such as 1 micrometer as disclosed in Wang (therefore 1 micrometer/5000 nanometer =0.2, [0027]) such that the core/scattering layer diameter is in ratio in a range of 2.5x 10-3 to 0.25    in order to achieve uniform light emission intensity, however Russert in view of Wang does not teach the light guide length such that a ratio ((Qcore/Qsoul)/Lightguide)) of a quotient of a cross-sectional area of the soul (Qsoul) and a cross-sectional area of the core (Qcore) to a length of the light guide (Light guide) that has a value in a range of 20 m-1 to 500 m-1. Further, Russert teaches that lengths can vary for different applications ([0011],[0030]), and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve a  ratio ((Qcore/Qsoul)/Lightguide)) in a range of 20 m-1 to 500 m-1, by routine .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Russert and further in view of Nasilowski (US 20160320556) and Hiroishi (US 20050213907)  
   	Regarding claim 15, Russert teaches the invention set forth in claim 1 above, but is silent regarding light losses caused by bending the light guide with a bending radius of 21 mm are less than 0.1 times a total luminous intensity guided in the light guide per winding of the light guide; and/or light losses caused by bending the light guide with a bending radius of 12 mm are less than 0.3 times a total luminous intensity guided in the light guide per winding of the light guide.
 Nasilowski teaches a fiber bundle with bending loss below 5 dB/m with a bending radius of 20 mm ([0010]) whereas Hiroishi teaches that the bending loss depends on other parameters such for example, the optical wavelength ([0073][0084],[0087],[0114],[0271],[0310], Table 11) therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the bending radius such that a bending radius of 21 mm are less than 0.1 times a total luminous intensity guided in the light guide per winding of the light guide; and/or light losses caused by bending the light guide with a bending radius of 12 mm are less than 0.3 times a total luminous intensity based on the wavelength in order to achieve the desired loss for a bending radius.
 


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Russert and further in view of Bals (US 20160341612)
   	Regarding claim 20, Russert teaches the invention set forth in claim 1 above, but is silent regarding a functional element extending in a longitudinal direction of the light guide, the transparent cladding surrounding the functional element.
Bals teaches a functional element 83 extending in a longitudinal direction of the light guide, the transparent cladding 82 (all of Figures 8 and [0096]) surrounding the functional element.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to form a functional element in the cladding as disclosed in Bals in the device of Russert in order to enhance the transmission of pressure in predefined directions to the core ([0097] in Bals).
Regarding claim 21, Russert in view of Bals teaches the side-emitting light guide, wherein the functional element is selected from a group consisting of an electrical conductor, a reinforcement element, and combinations thereof ([0097] in Bals). The same reason to combine art as in claim 20 applies.


 


 



                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875